Title: From Thomas Jefferson to John Barnes, 23 September 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Washington Sep. 23. 1807
                        
                        Fifty six days after date I promise to pay to the order of John Barnes fifteen hundred dollars negociable at
                            the bank of Columbia, value received.
                        1500. D.—
                        
                            Th: Jefferson
                            
                        
                    